[Cite as Meade v. Ohio Dept. of Transp., 2010-Ohio-4591.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




LEON R. MEADE

         Plaintiff

         v.

OHIO DEPARTMENT OF TRANSPORTATION

         Defendant

         Case No. 2010-04271-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
         {¶ 1} 1)        Plaintiff, Leon R. Meade, filed this action against defendant,
Department of Transportation (ODOT), alleging his automobile was damaged as a
proximate cause of negligence on the part of ODOT in maintaining a hazardous
roadway condition on State Route 1 in Lawrence County. Plaintiff related two tires and
a rim on his vehicle were damaged when the car struck a massive pothole located along
the berm area of State Route 1. Plaintiff recalled the incident occurred on February 26,
2010 at approximately 4:15 p.m. Plaintiff seeks damages in the amount of $624.63, the
stated cost of replacement parts, towing, and related repair expense. The $25.00 filing
fee was paid and plaintiff requested reimbursement of that cost along with his damage
claim.
         {¶ 2} 2)        Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the Lawrence County Engineer and not ODOT has the
maintenance responsibility for the roadway where plaintiff’s damage incident occurred.
Defendant explained ODOT “has performed an investigation of this site and plaintiff was
driving on Old US 52 on County Road 1, not State Route 1" and the Lawrence County
Engineer is responsible for maintaining County Road 1. Defendant provided a map of
the area outlining County Road 1.         Defendant noted ODOT is not responsible for
maintenance on the section of County Road 1 where plaintiff’s damage event occurred.
Defendant stated, “[a]s such, the Lawrence County Engineer is the proper party to
plaintiff’s claim, not the defendant.”    The site of the damage causing incident was
located on County Road 1, a roadway under the maintenance jurisdiction of the
Lawrence County Engineer.
       {¶ 3} 3)      Plaintiff did not respond.
                                 CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 6} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




LEON R. MEADE

      Plaintiff
        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2010-04271-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Leon R. Meade                                     Jolene M. Molitoris, Director
514 Monroe Avenue                                 Department of Transportation
Huntington, West Virginia 25704                   1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/28
Filed 5/14/10
Sent to S.C. reporter 9/17/10